DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-48 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Wang et al. (US 2015/0094103 A1) and Jae (EP 2653886 A1).
Wang teaches a device (WDEV 310, Fig. 3A) arranged to operate in a communications system, the communications system including: a first base station (WDEV 390, Fig. 3A); and a second base station (WDEV 391, Fig. 3A), wherein: the first base station is arranged to transmit a first signal to the second base station (see paragraph [0066], information transmitted from WDEV 390 to WDEV 391), the second base station is arranged receive the first signal and transmit a second signal to the first base station in response to the first signal (see paragraph [0066], ACK transmitted from WDEV 391 to WDEV 390), and the first base station is arranged to receive the second signal and transmit a third signal to the second base station in response to the second signal (see paragraph [0066], third signal transmitted from WDEV 390 to WDEV 391); the device (WDEV 310, Fig. 3A) comprising: a receiving unit configured to receive each of first and third signals from a first base station and a second signal from a second base station (see paragraphs [0066] – [0067] and Fig. 3A & Fig. 5, the WDEV 310 receives a signal related to the signal transmitted from WDEV 390 to WDEV 391; the WDEV 310 receives a second signal related to the ACK signal transmitted from the WDEV 391 to the WDEV 390; and the WDEV 310 receives a third signal related to the third signal transmitted from the WDEV 390 to the WDEV 391).
Jae teaches a first base station transmitting a signal to a second base station (see paragraphs [0034] – [0035]); the second base station receives the transmitted signal and transmits a response signal to the first base station (see paragraph [0035]); the first base station transmits a response to the second base station response (see paragraph [0036]); the first base station may include a delay time calculator to calculate a first delay time by calculating the difference between a reception time of the second base station signal received by the first base station (see paragraph [0074] at page 8); the second base station may include a delay time calculator to calculate a second delay time by calculating the difference between a reception time of the second base station delay measurement signal and reception signal of the second base station reference signal (see paragraph [0074] at page 8); an initial TDOA may be calculated in consideration of the first and second delay times (see paragraph [0079]).
Claim 1 is allowed because Wang and Jae do not teach the device comprising: a delay time measuring unit configured to measure a first delay time as a time between receiving the first signal from the first base station and receiving the second signal from the second base station; a round trip time measuring unit configured to measure a first round trip time as a time between receiving the second signal from the second base station and receiving the third signal from the first base station; a base station timings unit configured to determine a second round trip time and a second delay time from at least one received signal; and a calculating unit configured to calculate a first time difference of arrival based on the first round trip time, first delay time, second round trip time and second delay time.
Claims 2-25 are allowed based on their dependence on allowed independent claim 1.
Claim 26 contains limitations similar to the ones recited above in claim 1.  Therefore, claim 26 is allowed for the same reasons given above regarding claim 1.
Claims 27-48 are allowed based on their dependence on allowed independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure.
Lindskog et al. (GB 22530816 A) discloses methods from determining location of wireless devices including network devices transmitting messages to each other including messages about time of transmission and time of reception, and acknowledgments (see abstract).  The messages are received and used to determine the difference between times to determine location (see abstract and paragraphs [0084] – [0085]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
May 21, 2021